Exhibit IMPLANT SCIENCES SUBMITS PLAN TO AMERICAN STOCK EXCHANGE WAKEFIELD, Mass., May 12, 2008 (BUSINESS WIRE) Implant Sciences Corporation (AMEX: IMX), a high tech supplier of systems and sensors for the homeland security market and related industries, today announced it has submitted a plan advising the American Stock Exchange (the "Amex") of the actions it has taken and will take to bring the Company into compliance with certain listing standards of the Amex by October 9, 2009. The plan was submitted to Amex on May 9, 2008, in response to a previous notification that the Company was not in compliance with the continued listing standards of Sections 1003(a)(ii) and 1003(a)(iii) of the Amex Company Guide. The Company intends to issue a follow-up press release once it receives notification from the Amex as to the status of acceptance of the plan.
